Citation Nr: 0939155	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative joint disease.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma, due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1951 to April 
1954.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 decision of the RO 
that, in pertinent part, declined to reopen a claim for 
service connection for arthritis (also claimed as lumbosacral 
spine, degenerative joint disease, and injury to back) on the 
basis that new and material evidence had not been received; 
and denied service connection for non-Hodgkin's lymphoma, 
bilateral hearing loss, and tinnitus.  The Veteran timely 
appealed.

In June 2008, the Board reopened the Veteran's claim for 
service connection for a low back disability, to include 
degenerative joint disease; and remanded each of the issues 
on appeal for further development.

In January 2009, the RO granted service connection for 
bilateral hearing loss, and assigned a 70 percent evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective 
December 2004.  As the record, to date, reflects no 
disagreement with either the initial rating or the effective 
date assigned, it appears that the RO's grant of service 
connection for bilateral hearing loss resolved that matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for non-Hodgkin's lymphoma, 
due to radiation exposure, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Chronic low back disability was not exhibited in service; 
degenerative joint disease of the spine was not manifested 
within the first post service year; and the current low back 
disability, to include degenerative joint disease, is not 
otherwise related to service.

2.  Tinnitus was not exhibited in service and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Chronic low back disability was not incurred or 
aggravated in service; and degenerative joint disease of the 
spine may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through a January 2005 letter, the RO or VA's Appeals 
Management Center (AMC) notified the Veteran of elements of 
service connection, and the evidence needed to establish each 
element.  This document served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In December 2007, the RO specifically notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

A.  Low Back Disability, to Include Degenerative Joint 
Disease

Service treatment records reflect complaints of a history of 
aching pains and some swelling in the knees in May 1953.  A 
neuropsychiatric consultation at the time suggested that 
recent traumatic experiences aboard ship could influence the 
Veteran's symptoms.  Records also reflect a complaint of 
generalized arthritic pain of the Veteran's back in December 
1953.  Physical examination was within normal limits.  A 
narrative summary, dated in January 1954, noted a definite 
relationship of the onset of the Veteran's symptoms to the 
death of his shipmate, who was blown up by an explosive.  At 
the time of the Veteran's discharge from service in April 
1954, the assessment was "psychogenic reaction affecting 
other systems, joints, manifested by multiple joint pains."

In October 1954, the Veteran's treating physician, Lamb B. 
Myhr, M.D., reported that the Veteran had been injured in 
Korean waters in service when he slipped down a ladder 
shortly after experiencing a tragedy in which one of his 
comrades was killed.  Examination in October 1954 revealed 
marked limitation of motion of the Veteran's lumbar spine.  
X-rays were normal except for slight narrowing of the 
lumbosacral joint.  In essence, Dr. Myhr opined that the 
Veteran's intervertebral disc injury at the lumbosacral joint 
was secondary to the injury in service.

Also in October 1954, the Veteran reported that he injured 
his back aboard ship in service in January 1953, when he fell 
down one of the long ladders because of ice and snow on his 
boots.  The incident occurred on the same day that the 
Veteran's best buddy was killed.  The Veteran indicated that 
he should have reported to sick bay, but instead stayed on 
the job because they were short of men and were in a combat 
zone.  He indicated that sometime later he reported to sick 
bay because his knees swelled, and he was thought to have 
arthritis.  The Veteran reported being hospitalized and 
treated for nervousness, although he had terrible pains in 
his back.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the lumbar spine on the basis of 
presumptions referable to chronic diseases.

In February and March 1955, other crewmembers-R.P.S., 
A.C.H., W.A.K., and G.C.K.-indicated that the Veteran fell 
down a ladder in January 1953, while aboard ship in service.  
Each of the crewmembers is competent to testify on factual 
matters of which they have first-hand knowledge. Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

Private treatment records reflect additional work-place 
injuries to the Veteran's back, resulting in hospitalization 
in April 1962.  Examination at that time was positive for 
muscle spasms and for limitation of motion.  The Veteran gave 
a history of falling on a scaffold and injuring his back in 
July 1961, and having an immediate onset of pain in the mid-
low back.  He reportedly could not get up the following 
morning, and was advised by his family doctor to stay in bed 
for one week.  He returned to work three weeks later and 
incurred additional injuries.  Current diagnosis was ruptured 
disc L5, unverified, trauma.

More recent records reflect findings of degenerative disc 
disease of the lumbar spine in July 2001.

During a June 2002 VA examination, the Veteran complained of 
pain in his back and legs, which, he contended, started when 
in fell down the stairs aboard ship in service.

In March 2005, another service acquaintance who had been 
hospitalized with the Veteran for several months in service 
recalled the Veteran's back troubles.

The Veteran's service personnel records reflect that he 
participated in combat operations aboard the U.S.S. Kearsarge 
(CA-33) from October 1952 to February 1953, among other 
dates.  In the case of a Veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.  

Following the Board's June 2008 remand, the Veteran underwent 
a VA examination in August 2008 for purposes of determining 
the nature and etiology of the Veteran's low back disability.  
The Veteran reported his in-service injury of falling down a 
ladder aboard ship, and having back pain ever since.  The 
examiner reviewed the claims file and noted the Veteran's 
medical history.  The examiner also indicated that the 
Veteran had multiple complaints of back pain during his 
hospitalization, as well as in service; and complaints in 
multiple other areas-including shoulders, elbows, ankles, 
and knees.  The examiner noted that there were no findings of 
disc disease in service, and it was thought at the time that 
the Veteran had a psychosomatic disorder.  The Veteran's back 
pain seemed somewhat diffused in nature.  The examiner noted 
that the Veteran subsequently was treated in 1962 for on-the-
job injuries, which revealed an L5 sciatic disk herniation 
and right-sided radiculopathy.

Based on a review of the record and examination of the 
Veteran, the examiner opined that it is less likely than not 
that the Veteran's in-service injury is a cause of his 
current back pain.  In support of the opinion, the examiner 
commented that the Veteran has multiple areas of degenerative 
disc disease and spondylosis.

While Dr. Myhr had concluded in 1954 that the Veteran had an 
intervertebral disc injury in service, the August 2008 
examiner found it very difficult to attribute one injury to 
multiple levels of degenerative disc disease and spondylosis.

The August 2008 examiner reviewed the entire claims file, 
including the Veteran's medical history.  The examiner cited 
to in-service findings of multiple somatic complaints and 
noted the absence of disc disease in service, as well as the 
post-service back injuries.  It was concluded that it was 
less likely that any current low back disability was incurred 
or related to service. While the possibility that some in-
service back pain may have contributed to pain at one level 
of the Veteran's low back, the examiner seems to be saying 
that the probabilities weigh against finding that current 
disability is service-related.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning.  
Therefore, the VA opinion is afforded significant probative 
value.  

Moreover, there is no etiology opinion of record challenging 
the conclusions made in the August 2008 examination report.  
While the Veteran is competent to describe any injuries to 
his back that occurred in service, he is not competent to 
diagnose a low back disability or relate a current low back 
disability to a previous injury.  A clear preponderance of 
the evidence is against a finding that a chronic low back 
disability had its onset in service or that arthritis 
manifested to a compensable degree within the first post-
service year.  Thus, service connection for a low back 
disability, to include degenerative joint disease, is not 
warranted.

Because the competent evidence weighs against linking a 
current disability to service, the claim for service 
connection is denied.

B.  Tinnitus

Service treatment records show no complaints of ringing in 
the ear, or findings or diagnosis of tinnitus.

The Veteran contends that his tinnitus is a direct result of 
noise exposure from jets and propeller aircraft aboard the 
carrier.  His DD Form 214 indicates that his military 
occupational specialty (MOS) was as an aircraft engine 
mechanic, and that he served about the U.S.S. Kearsarge (CA-
33).  Service connection has been established for bilateral 
hearing loss, based upon the Veteran's exposure to noise 
while working on the flight deck of an aircraft carrier in 
service.  As such, the Board finds the Veteran's report of 
excessive noise exposure aboard the carrier credible.

Specific to the claim for service connection for tinnitus, 
however, neither the Veteran's own assertions nor the 
competent evidence establish a link between that disability 
and service.  During the August 2008 VA examination, the 
Veteran reported constant tinnitus developing around five 
years ago.  Based on a review of the claims file and 
examination of the Veteran, the examiner indicated that it 
was not possible to opine, with any degree of medical 
certainty, as to whether the Veteran's tinnitus is related to 
the noise exposure received over fifty years ago.  The 
examiner commented that, although tinnitus could be the 
result of exposure to loud noise, it typically develops 
during or soon after the noise exposure.  The clear tenor of 
the examiner's statements was that the probabilities weigh 
against finding that current disability is service-related.  

While the Veteran reportedly experiences tinnitus (which 
would constitute a disability diagnosed post-service), there 
is no competent medical opinion of record that links current 
tinnitus and injury or disease in service-to include 
exposure to excessive aircraft noise.

Neither the Veteran nor his representative presented or 
alluded to the existence of any medical opinion (i.e., one 
that would support the Veteran's assertions as to a nexus 
between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's January 2005 letter.

Under these circumstances, the claim for service connection 
for tinnitus must be denied.  


ORDER

Service connection for a low back disability, to include 
degenerative joint disease, is denied. 

Service connection for tinnitus is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

The Veteran seeks service connection for non-Hodgkin's 
lymphoma, due to radiation exposure.   He contends that he 
was exposed to radiation and other chemicals while loading 
bombs and putting chemicals in the shells aboard the U.S.S. 
Kearsarge (CA-33) in Korea. There is an abundance of medical 
evidence showing treatment for non-Hodgkin's lymphoma.

In its October 2008 remand, the Board noted that lymphomas 
other than Hodgkin's disease are listed as "radiogenic 
diseases" under provisions of 38 C.F.R. § 3.311(b)(2).  
Hence, VA must adjudicate the claim for service connection 
for non-Hodgkin's lymphoma under the provisions of 38 C.F.R. 
§ 3.311 (2009).

The provisions of 38 C.F.R. § 3.311 (2009) compel the 
forwarding of all records pertaining to the Veteran's 
radiation exposure in service to the Under Secretary for 
Health.  The Under Secretary of Health is responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  
In this case, the Veteran's records have not been forwarded 
for a dose estimate, despite meeting the requirements noted 
above.

The Veteran's service personnel records reflect that he 
served aboard the U.S.S. Kearsarge (CA-33) in Korea from 
December 1952 to May 1953.

The Board notes that a letter sent to the Veteran in July 
2008 requested that he complete a "Radiation Risk Activity 
Information Sheet." In October 2008, VA was notified that 
Form DD 1141, Record of Exposure to Radiation, was not a 
matter of record for the Veteran and not maintained.

Correspondence received from the Veteran in October 2008 
provides information regarding the Veteran's claimed exposure 
to mixed powder and liquids that were used in installing 
bombs on aircraft wings.  Although the Veteran responded to 
VA's July 2008 letter, his available records have not been 
forwarded to the Under Secretary of Health for a dose 
estimate as directed in the prior Remand.  

Under these circumstances, a remand is required to forward 
any information obtained regarding the Veteran's exposure to 
radiation in service, to the Under Secretary for Health for 
purposes of obtaining a dose estimate.  Thereafter, a medical 
opinion should be obtained from the Under Secretary for 
Benefits as to whether non-Hodgkin's lymphoma was incurred in 
service based on the extent of the exposure.  See 38 U.S.C.A. 
§ 5103A(b), (d) (West 2002); 38 C.F.R. § 3.311.

For the sake of efficiency, the RO or AMC should also 
consider the additional evidence submitted to the Board in 
September 2009.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), forward the Veteran's 
records concerning his radiation 
exposure-including any service records, 
his statements regarding radiation 
exposure, and any other information 
obtained while the case is in remand 
status-to the Under Secretary for 
Health, for preparation of a dose 
estimate, to the extent feasible.  (If a 
specific estimate cannot be made, a range 
of possible doses should be provided.)  
If more information from the Veteran is 
required regarding specifics of his 
alleged exposure, he should be contacted 
and asked to provide the information.

2.  If the above-requested development 
results in a positive dose estimate, the 
claim must be referred to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c).

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on 
appeal-taking into consideration the 
evidence submitted to the Board in 
September 2009.  If a negative dose 
estimate is returned, the RO or AMC 
should consider the claim for service 
connection for non-Hodgkin's lymphoma on 
a direct basis.  If the benefits sought 
are not fully granted, the RO or AMC must 
furnish a SSOC, before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


